  Case 3:20-cv-02970-G Document 32 Filed 02/09/21        Page 1 of 13 PageID 412



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION




CANAL INSURANCE COMPANY,                   )
                                           )
             Plaintiff,                    )
                                           )            CIVIL ACTION NO.
VS.                                        )
                                           )            3:20-CV-2970-G
GREENLAND TRUCKING, LLC;                   )
MAEKEL HABTEMARIAM;                        )
YOHANNES MEHARENA; SIMON                   )
YIBAREK,                                   )
                                           )
             Defendants.                   )




                    MEMORANDUM OPINION AND ORDER


      Before the court is the defendant Simon Yitbarek (“Yitbarek”)’s motion to

dismiss for failure to state a claim. Defendant Simon Yitbarek’s Motion to Dismiss

Under Rule 12(b) for Failure to State a Claim, and Brief in Support Thereof (docket

entry 29) (“Motion”). For the reasons set forth herein, the motion is denied.

                                I. BACKGROUND

                               A. Factual Background

      The plaintiff, Canal Insurance Company (“Canal”), alleges that it issued a

commercial automobile policy to Greenland Trucking, LLC (“Greenland”) effective

                                         -1-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21           Page 2 of 13 PageID 413



September 28, 2019 through September 28, 2020. See Complaint for Declaratory

Judgment (docket entry 1) (“Complaint”) at 4. Canal attached a copy of the policy

to the complaint. See Complaint, Exhibit C. The policy obligates Canal to “pay all

sums an ‘insured’ legally must pay as damages . . . caused by an ‘accident’ and

resulting from the ownership, maintenance or use of a covered ‘auto.’” Complaint at

4. The policy also states that Canal has “the right and duty to defend any ‘insured’

against a ‘suit’ asking for such damages . . . However, we have no duty to defend any

‘insured’ against a ‘suit’ . . . to which this insurance does not apply.” Id. The policy

lists a 2011 Volvo truck (“Volvo”) among the covered “autos.” See Complaint at 5.

According to the complaint, the Volvo was leased to Greenland by its owner and co-

defendant in this case Maekel Habtemariam (“Habtemariam”). See id. at 3. A copy

of the lease agreement is attached to the complaint. See id., Exhibit B. According to

the lease agreement, Habtemariam would provide Greenland with the Volvo and “will

provide drivers.” Id., Exhibit B-1.

      Yitbarek filed suit in a Texas state court on June 26, 2020 against Greenland,

Habtemariam, and another co-defendant here, Yohannes Meharena (“Meharena”).

See id., Exhibit A. In this underlying lawsuit, Yitbarek alleges that on December 10,

2019, he was a passenger in the Volvo as it was being driven negligently by

Meharena, eventually crashing and causing Yitbarek “serious injury.” See id. at 3.

Yitbarek seeks damages against Meharena for negligence and against Greenland and



                                           -2-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21         Page 3 of 13 PageID 414



Habtemariam under theories of respondeat superior, negligence, and gross negligence.

See id., Exhibit A. The underlying petition has since been amended, and now states

“Meharena was operating [Greenland] and/or [Habtemariam’s] tractor-trailer

combination in furtherance of [Greenland] and/or [Habtemariam’s] business. He was

operating while under dispatch from [Greenland] and/or [Habtemariam].” See

Motion, Exhibit A-3. The original petition also stated “[Meharena] was operating

both in the course and scope of his employment while under dispatch from

[Greenland] and/or [Habtemariam].” Complaint, Exhibit A-3.

      Canal alleges that the policy issued to Greenland includes an Employee

Indemnification and Employer’s Liability exclusion as well as a Fellow Employee

exclusion from coverage. See Complaint at 5-7. Specifically, Canal alleges that the

policy contains the following relevant exclusions:

      This insurance does not apply to any of the following . . . “Bodily injury”
      to . . . An “employee” of the “insured” arising out of and in the course of
      . . . (1) Employment by the “insured”; or (2) Performing the duties related
      to the conduct of the “insured’s” business . . . This insurance does not
      apply to any of the following . . . “Bodily injury” to . . . Any fellow
      “employee” of the “insured” arising out of and in the course of the fellow
      “employee’s” employment or while performing duties related to the
      conduct of your business . . . .


Id. The policy defines an employee as:

      Any individual who in the course of his or her employment or contractual
      duties on behalf of any insured directly affects commercial motor vehicle
      safety. Such term includes but is not limited to a driver of a commercial
      motor vehicle (including an independent contractor while in the course of


                                          -3-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21             Page 4 of 13 PageID 415



       operating a commercial motor vehicle), co-driver (including an
       independent contractor) . . . “Employee” includes both “leased workers”
       and “temporary workers.”

Id. at 6. Canal alleges that Yitbarek’s underlying lawsuit falls within these exclusions

from coverage. See id. at 4; Plaintiff’s Opposition to Defendant Simon Yitbarek’s

Motion to Dismiss (docket entry 31) (“Response”) at 3.

                               B. Procedural Background

       Canal filed this declaratory judgment action on September 25, 2020, seeking a

declaration that it has no duty to defend or indemnify Greenland in Yitbarek’s

underlying lawsuit. See Complaint at 1. The court granted default judgments against

Habtemariam and Meharena on November 10 and 13, 2020, respectively. See

Default Judgment (docket entry 20); Default Judgment (docket entry 24). Yitbarek

filed this motion to dismiss on December 21, 2020. Motion.1 Canal responded on

January 11, 2021. Response. Yitbarek did not file a reply. Yitbarek’s motion is

therefore fully briefed and ripe for determination.

                                      II. ANALYSIS

                 A. Rule 12(b)(6) Motion to Dismiss Legal Standard

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina




       1
            Greenland answered the complaint on December 23, 2020. See Original
Answer of Defendant Greenland Trucking, LLC (docket entry 30).

                                            -4-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21           Page 5 of 13 PageID 416



Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555

(citations, quotation marks, and brackets omitted). “Factual allegations must be

enough to raise a right to relief above the speculative level, on the assumption that all

the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction

Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

      The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded

allegations and “determine whether they plausibly give rise to an entitlement to



                                           -5-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21           Page 6 of 13 PageID 417



relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading to a “probability requirement,” but “a sheer possibility that a defendant has

acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The plaintiff must

“plead[ ] factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “[W]here the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader is entitled to

relief.’” Id. at 679 (alteration in original) (quoting FED. R. CIV. P. 8(a)(2)). The

court, drawing on its judicial experience and common sense, must undertake the

“context-specific task” of determining whether the plaintiff’s allegations “nudge” its

claims against the defendant “across the line from conceivable to plausible.” See id.

at 679, 683.

                                     B. Application

                                    1. Governing Law

      Yitbarek’s argument hinges largely on a Texas insurance law doctrine known as

the “eight-corners” rule. See generally Motion. Because the court has diversity

jurisdiction over this action, the court is Erie-bound to apply Texas substantive

insurance law. See In re Katrina Canal, 495 F.3d at 206 (citing Erie Railroad Company

v. Tompkins, 304 U.S. 64, 78 (1938)). Yitbarek argues that the eight-corners rule

prohibits Canal from pursuing a claim based on facts that go beyond what is alleged



                                           -6-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21           Page 7 of 13 PageID 418



in the underlying suit and contained in the underlying policy. See generally Motion.

Canal counters that the eight-corners doctrine, as interpreted by the Fifth Circuit,

allows such extrinsic evidence. See Response at 8-11.

      The Fifth Circuit has addressed this question. See generally Star-Tex Resources,

L.L.C. v. Granite State Insurance Company, 553 Fed. Appx. 366, 371-72 (5th Cir.

2014); Ooida Risk Retention Group, Inc. v. Williams, 579 F.3d 469, 476 (5th Cir.

2009); see also Canal Insurance Company v. XMEX Transport, LLC, 48 F.Supp.3d 958,

974-75 (W.D. Tex. 2014). Specifically, the Fifth Circuit “has Erie guessed that the

Texas Supreme Court would recognize an exception to the eight-corners rule . . . ”

allowing extrinsic evidence in appropriate duty to defend cases. Star-Tex Resources,

553 Fed. Appx. at 371. The exception would apply “[1] when it is initially

impossible to discern whether coverage is potentially implicated and [2] when the

extrinsic evidence goes solely to a fundamental issue of coverage which does not

overlap with the merits of or engage the truth or falsity of any facts alleged in the

underlying case.” Id. (quoting Northfield Insurance Company v. Loving Home Care, Inc.,

363 F.3d 523, 531 (5th Cir. 2004)). This court is bound by that Erie guess. See

National Liability and Fire Insurance Company v. Young, 459 F.Supp.3d 796, 799-800

(N.D. Tex. 2020) (Hendrix, J.). Therefore, the court must decide whether the

exception applies in this case.

      The Fifth Circuit has held that when “the pleadings do not contain the facts



                                           -7-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21               Page 8 of 13 PageID 419



necessary to resolve the question [of whether the claim is covered] . . .” the first part the

Northfield test is satisfied. Ooida, 579 F.3d at 476 (emphasis added). Yitbarek’s

underlying petition does not sufficiently answer whether coverage is implicated.

Canal alleges that the policy contains an exclusion for “employee” injuries. Yitbarek’s

petition alleges only that he was a passenger in the Volvo driven by Meharena “in

furtherance of [Greenland’s] and/or [Habtemariam’s] business.” Motion, Exhibit A-

3. Analogous to the Star-Tex case, these allegations do not clearly answer one way or

another whether Yitbarek was an employee of Greenland. See Star-Tex Resources, 553

Fed. Appx. at 372.2 “Because Siegmund’s petition triggers a potential exclusion but

omits a fundamental fact—how Esquivel's negligence caused the collision that harmed

Siegmund—the first requirement to permit the Court to consider evidence outside

the eight corners of the complaint is satisfied.” Id. Similarly, Yitbarek’s petition

omits a necessary fundamental fact to determine coverage: whether Yitbarek was or

was not an employee of Greenland. “Because [Canal’s] duty to defend hinges on [an

answer to this question], ‘[s]uch an explanation is critical to the question of coverage’

under the policy.” Id. (quoting Western Heritage Insurance Company v. River




       2
             “Had Siegmund’s petition alleged only an accident without referencing
an automobile or collision, it would have stated a potentially covered claim and the
Auto Exclusion would not have applied. Alternatively, had the petition stated
Esquivel was ‘driving’ or ‘operating’ at the time she negligently caused the collision,
this case would fall squarely within the Auto Exclusion.” Star-Tex Resources, 553 Fed.
Appx. at 372.

                                              -8-
  Case 3:20-cv-02970-G Document 32 Filed 02/09/21           Page 9 of 13 PageID 420



Entertainment, 998 F.2d 311, 315 (5th Cir. 1993)). Thus, the first prong of the

exception is satisfied.

       The court must next consider whether “the extrinsic evidence goes solely to a

fundamental issue of coverage which does not overlap with the merits of or engage

the truth or falsity of any facts alleged in the underlying case.” Northfield Insurance

Company, 363 F.3d at 531. At bottom, Canal’s suit asks whether Yitbarek was an

“employee” of Greenland within the meaning of the exclusion(s) in the policy, a

“control[ling] . . . question of policy coverage.” Ooida, 579 F.3d at 476 (“The fact

relevant to whether Moses is an ‘employee’ under Section 390.5–whether he was

tandem-driving with Williams, and thus ‘operating a commercial motor vehicle’–does

not implicate Williams’ negligence in the underlying suit, does not contradict any of

the allegations in the pleadings, and controls the question of policy coverage.”).

Three of the four causes of action in Yitbarek’s underlying petition are unrelated to

that question because they address the negligence of Meharena, Greenland, and

Habtemariam. Only Yitbarek’s respondeat superior cause of action has the potential

for overlap. Critically, though, Yitbarek’s petition is silent as to his own employment

status with Greenland; it simply alleges that Yitbarek was “a passenger in a tractor

being operated by Defendant Meharena.” Motion, Exhibit A-2. Thus, a declaration

that Yitbarek was an “employee” could not test the truth or falsity of underlying

allegations because no such allegations exist. Moreover, establishing that Yitbarek was



                                           -9-
 Case 3:20-cv-02970-G Document 32 Filed 02/09/21            Page 10 of 13 PageID 421



an “employee” within the meaning of the insurance policy does not itself establish

that Meharena was an employee of either Greenland or Habtemariam for vicarious

liability purposes.3 One is a question of contract interpretation, the other a matter of

tort liability. Lastly, the Fifth Circuit has “suggested that extrinsic evidence is more

likely to be considered when an ‘explicit policy coverage exclusion clause[]’ is at

issue.” Star-Tex Resources, 553 Fed. Appx. at 371-72 (quoting Liberty Mutual Insurance

Company v. Graham, 473 F.3d 596, 603 (5th Cir. 2006)). Therefore, the court

concludes that Canal’s action falls within this exception to the eight-corners rule and

will evaluate the sufficiency of the complaint against that backdrop.

                              2. Sufficiency of the Complaint

      The court starts its analysis by identifying any well-pleaded facts. See

Ashcroft, 556 U.S. at 679. The court may look to written instruments attached as

exhibits to the complaint as though they are part of the complaint. See FED. R. CIV.

P. 10(c); Davoodi v. Austin Independent School District, 755 F.3d 307, 310 (5th Cir.

2014). The complaint attached Yitbarek’s original petition as an exhibit, thus

incorporating by reference any of the petition’s well-pleaded factual allegations. Id.

The petition alleged that Yitbarek was a passenger in the Volvo and properly belted




      3
             This scenario again closely mirrors the Star-Tex case: “the mere fact that
Esquivel was operating a motor vehicle does not establish her negligence or relate to
Siegmund’s negligent-hiring or respondeat superior claims.” Star-Tex Resources, 553
Fed. Appx. at 372-73.

                                           -10-
 Case 3:20-cv-02970-G Document 32 Filed 02/09/21          Page 11 of 13 PageID 422



within the safety belt system at the time of the accident. See Complaint, Exhibit A-2.

It further alleges that Meharena was operating the Volvo “in the performance of his

work duties [on behalf of Greenland and/or Habtemariam] at the time of” the

accident. Id. at A-3. The complaint goes on to allege that Habtemariam owned the

Volvo, but leased it to Greenland “‘with a driver or drivers.’” See Complaint at 3-4.

The lease agreement is attached as Exhibit B and thus incorporated as well. Finally,

the complaint spells out the relevant language of and attaches as Exhibit C the

insurance policy between Canal and Greenland. See Complaint at 4-8, Exhibit C.

The complaint alleges exclusions from coverage for bodily injury caused to

“employees,” and defines an “employee” to include “both ‘leased workers’ and

‘temporary workers.’” Id. at 6. These well-pleaded facts are entitled to a

presumption of veracity. See Ashcroft, 556 U.S. at 679.

      When viewed in the light most favorable to Canal, these facts pass Rule

12(b)(6) muster. Judicial experience and common sense suggests that Yitbarek was

in the Volvo that day–the original petition’s silence on the matter

notwithstanding–because he too was employed to do so, and presumably by the same

employer as Meharena. The allegations regarding the lease agreement and the

original petition’s continued use of the phrase “[Greenland] and/or [Habtemariam]”

suggest that Yitbarek was an employee of Habtemariam on lease to Greenland.

Finally, the quoted language from the insurance policy plausibly suggests that injuries



                                          -11-
 Case 3:20-cv-02970-G Document 32 Filed 02/09/21          Page 12 of 13 PageID 423



to leased workers such as Yitbarek were also excluded under the policy. What

Yitbarek derides as “conclusory statements” are actually summations of the inferences

reasonably drawn from the alleged facts and attached exhibits. This satisfies Rule

12(b)(6) scrutiny.

      Lastly, the duty to indemnify question is justiciable. Yitbarek implicitly

admits this point by stating that such claims are justiciable when “‘the same reasons

that negate the duty to defend likewise negate any possibility that the insurer will

ever have a duty to indemnify,’” and then re-arguing that Canal has a duty to defend.

See Motion at 6. Yitbarek does not attempt to argue that a separate reason exists for

why Canal would have a duty to indemnify independent of its duty to defend.

Yitbarek simply re-argues the duty to defend point, suggesting that the same reasons

govern both determinations. On top of that, the complaint alleges that the employee

based exclusions apply to both duties.4 As such, the entirety of Canal’s complaint

survives Rule 12(b)(6) scrutiny and Yitbarek’s motion is denied.




      4
             Yitbarek’s argument that the FORM MCS-90 creates a distinct duty to
indemnify is similarly without merit here. See Consumer County Mutual Insurance
Company v. P.W. & Sons Trucking, Inc., 307 F.3d 362, 367 n.7 (5th Cir. 2002).

                                          -12-
 Case 3:20-cv-02970-G Document 32 Filed 02/09/21        Page 13 of 13 PageID 424



                                III. CONCLUSION

      For the reasons stated above, Yitbarek’s Rule 12(b)(6) motion to dismiss is

DENIED.

      SO ORDERED

February 9, 2021




                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge




                                        -13-
